DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 8/31/2022.
Claims 1-19 are pending. 

Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive.
The Applicant argues that the term “substantially transparent polymeric film” is definite because the specification provides sufficient description of what is meant by “substantially transparent polymeric film” to allow one to readily understand the metes and bounds of the claims (p. 6). The Applicant supports their argument by citing p. 3 ll. 17-27. 
The Examiner respectfully disagrees. While the cited passage evaluates transparency with ASTM D1003-13, the cited passage still uses relative language to describe the term “substantially transparent.” Specifically, the cited passage describes “a material which allows at least a sufficient proportion of incident light to pass through it” or that the “wrapper allows sufficient light to pass through it” or that the “wrapper may have a lower level of transparency whilst still transmitting sufficient light so that the underlying mouthpiece segment is visible.” The upper bound of “substantially transparent” can be viewed as completely transparent (i.e. 100% transparency). However, the lower bound of “substantially transparent” is described by the relative term “sufficient,” which is another relative term, rendering the claim indefinite. 

The Applicant argues that it would not have been obvious to use cellulose acetate in triacetin as a seam adhesive in Robinson based on the teachings of Luke and Manjiklan (p. 8). 
The Examiner respectfully disagrees as set forth in the argument below:

The Applicant argues that Luke does not disclose that cellulose acetate in triacetin is suitable as a seam adhesive (p. 8). The Applicant points out that Luke makes a distinction between seam adhesives and filter anchorage adhesives and gives cellulose acetate in triacetin as an example of a filter anchorage adhesive only and not as an example of a seam adhesive (p. 9; citing col. 3, ll. 34-37). The Applicant further argues that Luke describes numerous-film-forming substances, none of which is cellulose acetate (p. 9; citing col 1, ll. 54-63).
The Examiner finds Applicant’s argument to be unpersuasive. The Examiner agrees with the Applicant that Luke makes a distinction between seam adhesive and filter anchorage adhesives and only gives cellulose acetate in triacetin as an example of the filter anchorage adhesive.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant attacks Luke individually when Manjiklan is used to show that cellulate acetate and triacetin are suitable for use as a seam adhesive and Richardson is used to teach the cellulose acetate film. 
Second, regarding Applicant’s argument that Luke gives the example of cellulose acetate in triacetin as a seam adhesive, the Examiner notes that this is merely an example. “Disclose[d] examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” See MPEP 2123(II). In this case, the example using hot melt adhesive or polyvinyl acetate as the seam adhesive does not teach away for Luke’s broader disclosure of using normal adhesives as the seam adhesive (see col. ll. 32-36). Moreover, the Examiner notes that Luke does not disclose what these “normal” seam adhesives may be.

	The Applicant argues that one of ordinary skill in the art would not have looked to Manjiklan to modify Richardson and Luke in the manner suggested by the Examiner (p. 9). The Applicant argues that Manjiklan is in the field of semi-permeable membranes for purification of saline water and far removed from the field of smoking articles as in Robinson and Luke that it is not conceivable that a person of ordinary skill in the art would have looked to Manjiklan for a method to seal the edges of the outer plug wrap of Richardson (p. 9). 
	The Examiner respectfully disagrees. Applicant appears to be arguing that Manjiklan is non-analogous art. However, it has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Manjiklan is reasonably pertinent to the Applicant’s problem of using a bonding composition for a strip of cellulose acetate film (see Applicant’s arguments p. 9, ll. 16-18). The prior art does not need to be in the same field of endeavor as argued by the Applicant. 
	
The Applicant argues that Richardson’s use of cellulose acetate film and Majiklan’s use of cellulose acetate is not a sufficient reason for looking outside of relevant fields (p. 9-10). Moreover, the Applicant argues that Richardson discloses numerous other materials that could be used for the outer plug wrap and Manjiklan uses many other materials which does not provide a sufficient reason for a person of ordinary skill to have looked to Manjiklan for any teaching. 
	The Examiner does not find this argument to be persuasive. In addition to being reasonably pertinent to the inventor’s problem (see above), the Examiner asserts that one of ordinary skill in the art would be motivated to use triacetin and cellulose acetate as the seam bonding agent because they are superior to prior art bonding agents (Majiklan; col. 1, ll. 60-62), has a substantially indefinite shelf life and is more efficient, easier to use, and more reliable than conventional adhesives (Majiklan; col. 2, ll. 54-57).
Moreover, “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” and “reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put the last opening in a jig-saw puzzle”. See MPEP 2144.07.
Lastly, the Examiner notes that while Manjiklan teaches that other materials could be used as the membrane, Manjiklan teaches that cellulose acetate is the preferred membrane (see col. 4, ll. 1-3). 

	The Applicant argues that Luke and Manjiklan teach away from claim 1 (p. 10). The Applicant argues that the film-forming substances in Luke should be chemically stable in relation to the adhesive substance or substances subsequently applied (citing col. 1, ll. 48-54) and that Manjiklan teaches a bonding composition comprising triacetin, propyl alcohol and cellulose acetate operate as a solvent-plasticizer that dissolves and softens thin layers of membrane surfaces (citing col. 2 l. 67-col. 3, l. 1) (p. 10).
	The Applicant conflates the proposed modification. The Examiner has not proposed modifying Luke with the teachings of Manjiklan as argued by the Applicant. Rather, the Examiner has proposed modifying Robinson with the teachings of Manjiklan and Luke, both of which teach using cellulose acetate and triacetin as a bonding agent. 
	Moreover, as pointed out by the Applicant above, Luke does not teach that the film-forming substance is a cellulose acetate film (Applicant’s arguments, p. 9, ll. 4-6). While Manjiklan teaches that the triacetin, propyl alcohol, and cellulose acetate bonding agent operate to dissolve and soften layers of cellulose acetate membrane, the Applicant provides no objective evidence that such a mixture would dissolve Luke’s film-forming substance lacking any cellulose acetate. 
Furthermore, Luke already teaches using cellulose acetate in triacetin (see col. 3 ll. 34-36) on the film-forming adhesive (see Fig. 2). If Luke’s mixture of cellulose acetate in triacetin truly interfered with the stability of the film-forming substances as claimed by the Applicant, then Luke would have discouraged the use of the cellulose acetate and triacetin. “The prior art' s mere disclosure of more than one alternative does not constitute a teaching away from any more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed”. See MPEP 2143.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, the claim limitation “a substantially transparent polymeric film” is indefinite because the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, claims 1-11 and 13-19 are rejected for their dependencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 2012/0305014) in view of Luke (US 4104431) and Manjiklan (US 3909279).
Regarding claims 1 and 12, Richardson discloses a filter (abstract; “mouthpiece”) for a smoking article (abstract; see Fig. 5) and a method for producing the same (para. 1; see Fig. 6) comprising:
providing filter plugs (104a, 104b; Fig. 5-6; “at least one mouthpiece element”);
providing an outer plug wrap (105) made of a transparent material (para. 48), the transparent material being a cellulose acetate film (para. 71; “a polymeric film of an acetate ester of cellulose”) circumscribing the filter plugs (para. 48; “wrapped around the at least one mouthpiece element”) such that the outer plug wrap is secured in place along a lap seam (para. 52; see Fig. 6; “first and second opposed edges…overlap with each other along a longitudinal overlapping region”),
wherein the lap seam is formed in an appropriate manner (not shown; para. 52; “seam”) such as with adhesive (para. 5; “an agent”).
However, Richardson is silent as to the seam being a substantially transparent seam formed by disposing an agent comprising an ester of glycerol. The Examiner notes that Richardson does not explicitly teach what adhesive is used to form the lap seam.
Luke teaches a porous wrapping material for a cigarette filter (abstract) comprising a web (2; Fig. 2) comprising a line of seam adhesive (5’; “disposed along the first and second edges”) and a line of filter-anchoring adhesive (6’), the adhesive being including cellulose acetate dissolved in triacetin (col. 3, ll. 33-37; “an agent comprising an ester of glycerol”). 
Manjiklan further teaches a composition for bonding (abstract) membrane material made of cellulose acetate (col. 1, ll. 12-24) and using a bonding agent to seal the edges or surfaces of the membrane to other portions of the membrane (col. 1, ll. 47-51), the bonding agent including triacetin (col. 2, l. 4; “an agent comprising an ester of glycerol”) a propyl alcohol (col. 2, l. 11), and cellulose acetate (col. 2, l. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used triacetin and cellulose acetate as in Luke and Manjiklan as the adhesive of Richardson to obtain the predictable result of sealing the edges of the cellulose acetate film (Manjiklan; col. 1, ll. 47-51) because (a) a triacetin and cellulose acetate bonding agent is superior to prior art bonding agents (Manjiklan; col. 1, ll. 60-62) in that it has a substantially indefinite shelf life and is more efficient, easy to use, and more reliable than conventional adhesives (Manjiklan; col. 2, ll. 54-57), (b) is recognized in the cigarette art to be used as an adhesive (Luke; col. 3, ll. 33-37). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07.
Regarding the claim limitation “a substantially transparent seam,” since modified Richardson discloses the same cellulose acetate polymeric film and triacetin agent as claimed in claims 2-3 and 8, the filter rod of modified Richardson is expected to include a substantially transparent seam since the claimed and prior art products have identical structure and composition. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01(I). 

Regarding claim 2-3 and 15, modified Richardson discloses an outer plug wrap (105)  being a cellulose acetate film (para. 71; “cellulose acetate” and “consists essentially of a film of an acetate ester of cellulose”). 

Regarding claim 4, modified Richardson discloses two filter plugs (104a, 104b; Fig. 5; para. 48; “at least one plug of filtration material”).

Regarding claim 5, modified Richardson discloses the plugs (104a, 104b) are spaced from each other to define a cavity (104c) therebetween (para. 48; see Fig. 5). 

Regarding claim 6, the claim limitation “wherein a transparency level of the overlapping region of the substantially transparent polymeric film is within 10 percent of a transparency level of the remainder of the substantially transparent polymeric film,” since modified Richardson discloses the same cellulose acetate polymeric film and triacetin agent as claimed in claims 2-3 and 8, the filter rod of modified Richardson is expected to include a substantially transparent seam since the claimed and prior art products have identical structure and composition. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01(I). 

Regarding claim 8, modified Richardson discloses the adhesive comprises triacetin (Manjiklan, col. 2, l. 4; Luke, col. 3, ll. 33-37).

Regarding claim 9, modified Richardson further discloses a first tipping wrapper (106a; “paper wrapper”) and second tipping wrapper (106b) wrapped around the plug wrap (see Fig. 5; “circumscribing at least a portion of the substantially transparent polymeric film”) so as to form a gap (106c) between the first and second tipping wrappers (para. 48) such that the cavity (104c) is visible through the window formed (para. 48). 

Regarding claim 10, modified Richardson further discloses a tobacco rod (102; “aerosol generating substrate”) in axial alignment with the filter plugs (104a, 104b; see Fig. 5). 

Regarding claim 11, modified Richardson discloses a first tipping wrapper (106a; “a paper wrapper”) is joins the filter to the tobacco rod (para. 48; “secures the mouthpiece to the aerosol generating substrate”). 

Regarding claim 13, modified Richardson is silent as to heating to a temperature of 70-80 °C.
Luke further teaches a method of producing tobacco-smoke filters (abstract) wherein the required temperature of the projection portions (32) depend upon the characteristics of the material of the rods and their residence time in the stator and should be between the softening and scorching temperatures of that material (Column 4, lines 14-25).
It would have been obvious to said skilled artisan to have optimized the temperature of the hot-shaping process within the prior art conditions of between the softening temperature and scorching temperature of cellulose acetate as suggested in Luke because “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05(II)(A).

Regarding claim 14, modified Richardson is silent as to applying a compressive force to the longitudinal overlapping region. 
Manjiklan further teaches that moderate pressure is needed to effect the seal (col. 2, ll. 61-62). 
It would have been obvious to said skilled artisan to have applied the known method of applying moderate pressure as in Manjiklan to the known method of modified Richardson in order to effectuate sealing of the edges (Manjiklan; col. 2, ll. 61-62). 

Regarding claim 17, modified Richardson discloses a line of seam adhesive (Luke; 5’).

Regarding claim 18, modified Richardson discloses the line of seam adhesive are 3 mm wide (Luke; col. 2, ll. 55).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 2012/0305014) in view of Luke (US 4104431) and Manjiklan (US 3909279) as applied to claim 1 above, and further in view of Kaljura et al. (US 2014/02384125).
Regarding claim 7, modified Richardson discloses the mouthpiece as discussed above with respect to claim 1 comprising the outer plug wrap (105) made of cellulose acetate film (para. 71).
However, modified Richardson does not explicitly teach the transparent polymeric film has a thickness of between 10 microns and 100 microns. Specifically, Richardson does not teach the thickness of the cellulose acetate film. 
Kaljura teaches a smoking article (title) the smoking article (Fig. 12) comprising an inner wrap of sheet material (para. 164), or the sheet material defining the indexing surface may directly surround and retain the filtration material (i.e. function as a plug wrap) (para. 166) wherein the sheet material is cast cellulose acetate film, for example Clarifoil, having a thickness of between 20-50 µm (para. 225, 233).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug wrap of Richardson to have a thickness of 20-50 µm as in Kaljura because (a) such a modification involves routine optimization of thicknesses within the prior art conditions, and (b) such a modification involves a mere change in the size of a component. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955.  See MPEP 2144.04 (IV).

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 2012/0305014) in view of Luke (US 4104431) and Manjiklan (US 3909279) as applied to claim 1 above, and further in view of Cecchetto et al. (US 2009/0293894).
Regarding claim 16, modified Richardson discloses the mouthpiece as discussed above with respect to claim 1, wherein granulated flavorant material may be included in the window (para. 4).
However, modified Richardson is silent as to a breakable capsule which is visible through the substantially transparent wrapper. 
Cecchetto teaches a smoking article (abstract) comprising a filter (4; Fig. 1) having a transparent section (7) including either cellulosic beads (i.e. a granulated flavorant material) a flavor containing breakable capsule (para. 36, 64; ) which is partially visible through the transparent section (para. 37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the granulated flavorant material of modified Richardson for the breakable capsule of Cecchetto because such a modification involves a mere substitution of equivalents known for the same purpose of flavor delivery in a transparent section (Cecchetto; para. 37). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 2012/0305014) in view of Luke (US 4104431) and Manjiklan (US 3909279) as applied to claim 1 above, and further in view of Besso et al. (US 2014/0290678).
Regarding claim 19, modified Richardson discloses the mouthpiece as discussed above with respect to claim 1, wherein the adhesive is applied at a rate of 5-20 g/90 m of paper (Luke; col. 2, ll. 55-57).
However, modified Richardson does not explicitly teach the agent in an amount of 0.5 mg-1.5 mg.
Besso teaches a smoking article with a color change segment (title), the filter segment having a window providing in the tipping paper to allow a user to see a color change after breaking a capsule (para. 54), wherein the mouthpiece is 20-50 mm (para. 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of Richardson’s filter to be 20-50 mm as in Besso because (a) it is known in the art that filters have a length of 20-50 mm, and (b) such a modification involves a mere change in the size of a component.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  See MPEP 2144.04 (IV).
Regarding the claim limitation “0.5 mg to about 1.5 mg,” modified Richardson discloses at least an overlapping range of the adhesive. For example, a 20 mm filter with an applied rate of 5g/90m is equivalent to an amount of 1.11 mg (20*5/90). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712